Citation Nr: 0939854	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to 
September 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for left ear 
hearing loss, which he states started in service and he 
contends is related to noise exposure related to his duties 
as a helicopter crew chief.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for left ear hearing loss by 
correspondence dated in March 2005 and March 2006.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the claimant's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

A hearing loss disability for VA compensation purposes is 
defined by regulation, and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

The Veteran's DD Form 214 lists his specialties as helicopter 
structures mechanic, helicopter crew chief, and helicopter 
power plants mechanic.  His service treatment records include 
multiple periodic audiology examinations in the 1980s.  At 
none of those examinations was there shown a hearing loss 
disability for VA purposes, but at each examination the pure 
tone threshold at 6000 Hz was 50 db or higher, with 
increasing values over time.  In addition, at an audiology 
examination in May 1986, it was specifically noted there was 
a 5 db pure tone threshold shift, from 10 to 15 db 
at 3000 Hz.  In his medical history at his service separation 
examination in May 1987, the Veteran reported hearing loss 
for the past three years.  At that examination, there was no 
showing of a left ear hearing loss disability for VA purposes 
based on pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hz, but the pure tone threshold at 6000 Hz was 70 db.  

The claims file includes the report of a February 2005 VA 
audiology consultation at which the Veteran complained of 
left ear hearing loss for several years that he associated 
with noise exposure as a helicopter pilot.  He reported his 
left ear was most exposed to the transmission.  He reported 
significant post-service occupational noise exposure as an 
aircraft mechanic, but reported he wore ear protection.  Pure 
tone thresholds in the left ear were 




HERTZ



500
1000
2000
3000
4000
LEFT
65
55
55
65
75

The audiologist stated the Veteran has a significant, clearly 
conductive hearing loss in the left ear and referred the 
Veteran for an ear, nose, and throat (ENT) consultation.  The 
audiologist stated that the results of the examination were 
not adequate for compensation and pension rating purposes.  

When the Veteran was seen at a VA ENT clinic in April 2005, 
he gave a history of progressive left-sided hearing loss that 
started in 1982 and had progressed to not being able to hear 
anything in the last five years.  After examination, the 
assessment was left conductive hearing loss, likely 
otosclerosis.  The Veteran was seen for follow-up at the ENT 
clinic in May 2005, and the assessment at that time was left 
otosclerosis.  

As outlined above, the Veteran reported left hearing problems 
in service and has said he has had progressive left ear 
hearing problems since then.  He has expressed his 
willingness to report for a VA examination, and this has been 
requested by his representative.  It is the judgment of the 
Board that the VA audiology and ENT examinations with medical 
opinions would facilitate its decision, and a remand is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers VA and non-VA, 
where he has received treatment or 
evaluation for his left ear hearing 
problems at any time since service.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
audiometric examination to determine 
the nature and etiology of his current 
left ear hearing loss.  All indicated 
studies should be performed, and 
comprehensive pre- and post service 
recreational and occupational histories 
are to be obtained.  In particular, the 
examiner should focus on the Veteran's 
post-service work as an aircraft 
mechanic.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
audiologist for review.  A notation 
that this record review took place 
should be included in the examination 
report.  

Based on the results of audiometric 
testing, the audiologist should state 
whether the Veteran currently has a 
left ear hearing loss disability under 
the provisions of 38 C.F.R. § 3.385.  
In addition, after review of the record 
and examination of the Veteran, the 
audiologist should provide and opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current left ear 
hearing loss disability is the result 
of injury or disease incurred in 
service, to specifically include noise 
exposure the Veteran has reported he 
experienced during service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  In addition, arrange for a VA ENT 
examination of the Veteran by a 
qualified physician.  The purpose of 
the examination is to determine the 
nature and etiology of any left ear 
hearing loss, to include any current 
otosclerosis.  All indicated studies 
should be performed, and a 
comprehensive recreational and 
occupational history are to be 
obtained, to include descriptions of 
any positions held prior to or 
following service.  In particular, the 
physician should focus on the Veteran's 
post-service work as an aircraft 
mechanic.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review.  A notation that 
this record review took place should be 
included in the examination report.  

After examination of the Veteran and 
review of the record, including the 
Veteran's complete service treatment 
records, the physician is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
left ear disability or disease, 
including any current otosclerosis, had 
its onset in service or is causally 
related to service or any incident of 
service, including noise exposure the 
Veteran has reported he experienced 
during service.  All examination 
findings, along with the complete 
rationale for all opinions expressed 
should be included in the examination 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim on appeal.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


